Order entered April 17, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00044-CV

                              IN THE INTEREST OF C.P., A CHILD

                         On Appeal from the 469th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 469-30012-2018

                                             ORDER
           This accelerated appeal involves the termination of appellant’s parental rights. Before

the Court is appellee’s April 16, 2019 unopposed motion seeking a thirty-day extension of time

to file its brief. In the motion, appellee explains that, on April 4, 2019, it requested by letter that

the court reporter file reporter’s records from six additional hearings. We GRANT appellee’s

motion as follows.

           We ORDER Stephanie Hunn, Official Court Reporter for the 469th Judicial District

Court, to file, by April 24, 2019, the six additional reporter’s records. Appellee shall file its

brief on or before May 7, 2019.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Hunn and all

parties.

                                                        /s/    KEN MOLBERG
                                                               JUSTICE